Order filed June 2, 2016




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-16-00119-CV
                                    ____________

                 COCHRAN INVESTMENTS, INC., Appellant

                                          V.

            CHICAGO TITLE INSURANCE COMPANY, Appellee


                     On Appeal from the 80th District Court
                             Harris County, Texas
                       Trial Court Cause No. 2014-04631

                                      ORDER

      The notice of appeal in this case was filed January 27, 2016. The clerk
responsible for preparing the record notified this court that the record is ready but
appellant had not made payment for the record. No evidence that appellant has
established indigence has been filed. See Tex. R. App. P. 20.1. On March 31, 2016,
this court notified appellant that the appeal was subject to dismissal unless appellant
filed a response with proof of payment for the record. No response was filed.
Therefore, the court issues the following order.
      Appellant is ordered to file the clerk’s record with the clerk of this court on or
before June 17, 2016. See Tex. R. App. P. 35.3(c). If appellant fails to file the clerk’s
record in accordance with this order, the appeal will be dismissed. See Tex. R. App.
P. 37.3(b).



                                         PER CURIAM